Title: From John Adams to Julia Stockton Rush, 19 February 1825
From: Adams, John
To: Rush, Julia Stockton



Dear Madam Rush
Quincy Feby. 19th. 1825

Among all the congratulations which I have rec’d upon this occasion more have affected me more tenderly than this from the bosom friend of my ancient & excellent friend Dr Rush. I feel a regret that yr worthy Son our Ambassador in England was not on this side the water upon the occasion. My best wishes attend you Madam & all yr children and will do so as long as I have any wishes. this cannot be long for I have advanced one third in my ninetieth year and am reduced to the last stages of imbecility.
I am Madam your respectful and / affectionate friend and humble servant

John Adams—